COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER OF REINSTATEMENT

Appellate case name:        Patrick Campbell v. The State of Texas
Appellate case number:      01-20-00494-CR
Trial court case number:    10-CR-3689
Trial court:                122nd District Court of Galveston County

        On April 14, 2022, the Court abated this appeal and remanded to the trial court to
appoint new appellate counsel for appellant Patrick Campbell. The abatement order also
required Campbell’s newly appointed counsel to notify the Court whether Campbell desires
to file new appellate briefs or whether Campbell adopts the appellate briefs filed by his
previous counsel. On April 26, 2022, the trial court appointed attorney Tad Nelson to
represent Campbell.
        Campbell’s counsel has filed the required briefing notice in this Court, stating that
Campbell is satisfied with his prior briefing, he adopts his prior briefing, and he requests
that the appeal be reinstated on the Court’s active docket. Campbell has also filed a second
motion to extend time to file the notice. Accordingly, the Court reinstates this appeal on
the Court’s active docket. The parties will be notified when the submission date is reset.
The Court dismisses as moot Campbell’s second motion for extension of time.

       It is so ORDERED.


Judge’s signature: /s/ April L. Farris
                   Acting individually        Acting for the Court


Date: July 21, 2022